Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The most detailed  specification description of the claim features is believed to be that in specification [0034]. As described therein with reference to Figs 6 and 7, the claimed circumferential cuts and connecting portion (see independent claims 1 and 7 from which claims 4-6 and 8 depend) are formed respectively by the blade (1) cutting though the tube and then (2) stopping short of surface S by which the tube is supported. Starting on line 11 of [0034] the specification further describes that “In some embodiments, the travel of the blade 200 may enable the edge 202 of the blade 200 to cut into the material of the newly defined connecting portion 130, imparting the connecting portion 130 with a weakening feature (e.g. a score line, perforations, etc.).” The claimed cut, cuts extending partially through the thickness of the connecting portion and cut line in the connecting portion (note claims 4, 5 and 8 rejected herein) is believed to be a reference to an embodiment of the “weakening feature” described in the specification, but this is not entirely clear given the evident lack of specification antecedents for the specific claim terminology indicated above, and the lack of drawings showing the described weakening feature or any of the claimed features. This constitutes one ground of the rejection.
Even if the claim limitations are intended by the applicant to be a reference to the noted portion of the specification teaching, the description of the cut, cuts extending partially through the thickness of the connecting portion and cut line in the connecting portion in claims 4, 5 and 8, and of the remaining thickness in claim 6, including how the features are formed, is not made in the full, clear, concise and exact terms required by the Statute. As indicated above there are no drawings showing the claimed cut or cuts or remaining thickness of the connecting portion. Second, the written description of the same is too brief and too vague. Thus, looking at the portion of the specification 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the features thereof discussed above cannot be adequately interpreted given the noted lack of adequate written description of the same.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1-2 and 4-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shaw (2,012,058). The indefinite claims are interpreted only to the extent they are understood.
Figs 2 and 3 most clearly show a series of connected elastic bands 10 comprising an elongated tube 2 as claimed. The connecting portion extending over a surface of the elongated tube as required in claim 1, can be backing strip 4 as shown in Figs 2 and 3. Thus, as also required in claim 1 the series of circumferential cuts (along a length of the tube) that define the elastic bands do not extend completely through the connecting portion as is evident from Figs 2 and 3.  
The claims also read on the Fig 4 embodiment (after the backing strip is completely folded upon itself as described at the bottom of the first column on page 2 of Shaw). In a similar fashion (the connecting portion being the backing strip 4) the claims also read on the Fig 6 embodiment. Note also the description in the second column of page 2 
In addition to being anticipatory as indicated above, Shaw is also applied for obviousness. Thus it would have been obvious to cut the backing strip 4 in Figs 2 and 3 only very little, or not at all. It would also have been obvious to cut the elongated tube 2 to less of an extent than shown in Figs 2-3, such that a portion of the tube 2 itself was not cut (this uncut portion of the tube thereby also forming a connecting portion as required in claim 1). The motivation would be to more securely hold the bands together in the event the tube itself and/or the band widths were very thin. See the discussion on page 1 second column lines 39-47. One of ordinary skill in the art would realize from this discussion that the extent to which the backing strip 4 or even the tube 2 was cut (the length of the cuts shown in Figs 2-3) could vary, with less cut lengths being necessary depending on the ease of separating the bands from one another. The claims read on the resulting structure. 

Regarding claims 4-6 and 8 the claimed connecting portion can be viewed as being a weakened portion of the tube (a portion of the tube that is more easily torn). To further weaken this connecting portion in the appropriate circumstances (such as where the tube was very thick) would have been obvious in order to make tearing of the tube at the connecting portion easier. 
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The knowledge in the art is exemplified by commentary in the applied reference as well as by teaching in references such as Gammeter, Fischer and Miller cited herein.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736